DARDEN, Judge,
dissenting
I respectfully dissent. A police officer’s opinion testimony is admissible when it is rationally based upon the officer’s general experience, training and handling of the article at issue. Hanson v. State, 704 N.E.2d 152, 155 (Ind.Ct.App.1999). Here, Officers Kelley and Knight opined that the substance in the bottle in the apartment was toluene.
Specifically, Officer Kelley, who has been a law enforcement officer for six and one-half years, testified that based upon his training and experience, the substance that he smelled when he entered the apartment was toluene. In addition, Officer Kelly found a bottle with a soaked rag lying next to it. Based upon the officer’s training and experience, a bottle and a soaked rag are paraphernalia associated with inhaling toluene.
Officer Knight, who has been a law enforcement officer for 14 years, also testified that based upon his training and experience, the substance that he smelled when he entered the apartment was toluene. He further explained that the clear substance looked like toluene. According to Officer Knight, police officers routinely identify toluene by smell and appearance rather than testing it because of its volatility and the difficulty in disposing of it.
This evidence is sufficient to support the trial court’s conclusion that the substance in the bottle was toluene. The majority is improperly reweighing the evidence. I would affirm Vasquez’s conviction.